       Case 1:20-cv-04809-TCB Document 59-12 Filed 12/05/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


L. Lin Wood, Jr.,

                Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                   20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

                Defendants.


                             AFFIDAVIT OF SHARON ZYDNEY

      Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, Sharon Zydney, who being duly sworn, deposed

and stated as follows:

      1.        My name is Sharon Zydney. I am over 18 years of age, a citizen of the

State of Georgia, suffer from no legal disabilities, and am otherwise competent to

testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

      2.        I am a resident of and registered elector in Fulton County, Georgia.




KH620557.DOCX                               1
       Case 1:20-cv-04809-TCB Document 59-12 Filed 12/05/20 Page 2 of 5




      3.        On November 16, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia to observe the statewide hand recount of ballots

cast in the 2020 Presidential Election in Henry County, Georgia (the “Recount”).

      4.        I arrived at 526 Industrial Boulevard, McDonough, Georgia where the

Recount was held, at approximately 6:50 a.m.

      5.        On arrival, I was greeted by Ameika Pitts, Henry County Elections

Director, who I recognized from the training I attended the previous Friday. I had

with me the certified letter from the Democratic party that I was eligible to observe

the Recount. I also took an oath before being allowed on the floor to observe.

      6.        At the training I had been told that observers were not allowed to have

cell phones in the Recount area. I also observed signs in the Recount area stating

no cell phones.

      7.        I was one of 2 Democratic observers joined by 2 Republican

observers inside the rope where tables were set up for the recount. There were

approximately 6 tables with 3 stations per table and 2 counting officials (auditors)

at each station. There were approximately 12 teams of auditors during my time on

the floor, with another team of auditors coming in around 11:00 The four

observers, two from each party, were allowed to move amongst the tables where




KH620557.DOCX                               2
       Case 1:20-cv-04809-TCB Document 59-12 Filed 12/05/20 Page 3 of 5




the Recount was happening and observe the Recount. There were also 2 additional

observers from each party assigned to the vote review panels.

      8.        After 8:00 a.m., additional observers with credentials from the

Democratic party arrived and observed from behind the rope. There were also

observers whose party affiliation was not obvious. As the morning went on, some

Democrat certified observers did leave, and some individuals remained in the

public viewing area behind the rope.

      9.        At approximately 11:00 a.m., the 2 Republican observers were

replaced by 2 other Republican observers. At one point, all 4 were within the rope.

The other Democratic observer working with me switched out with a Democratic

observer who had been behind the rope.

      10.       While I was observing the Recount, an individual in the back called

Ms. Pitts over claiming there was an urgent issue. I heard that one ballot had been

put in the wrong pile and it sounded like it was a Trump ballot put in the Biden

pile. Ms. Pitts came over and I watched as the auditors re-did the sorting for this

pile of votes. Indeed one ballot was in the wrong pile and they found it and

corrected the mistake when they re-counted the batch.

      11.       I also observed one audit team get out of sync when placing their

ballots into piles. One woman was orally calling out the vote and the other person

KH620557.DOCX                               3
       Case 1:20-cv-04809-TCB Document 59-12 Filed 12/05/20 Page 4 of 5




was then orally calling out the vote and placing them in the appropriate pile. In the

middle of the batch she started putting Biden ballots on the Trump pile and Trump

ballots on the Biden pile. I called over a county election official who had the two

counters redo the entire batch of ballots. I watched them redo and recount and it

was corrected. I do not believe the mix up was intentional.

      12.       To me, the system for counting and observing was working as it was

intended; when mistakes were made by human error, then those mistakes were

corrected.

      13.       In my interactions with Ms. Pitts I found her friendly and welcoming.

She did become focused and serious if a problem was identified. I would not

characterize her behavior as hostile but attentive and matter-of-fact if a problem

was brought to her attention.

      14.       A little after 1:00 p.m., after approximately 6 hours of observation, I

left the Recount.

      15.       I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.




KH620557.DOCX                                4
Case 1:20-cv-04809-TCB Document 59-12 Filed 12/05/20 Page 5 of 5
